Citation Nr: 0527601	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO rating decision, which denied the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  

In June 2004, the veteran appeared at the RO and testified at 
a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.  

In May 2005, the Board determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for hearing loss, and remanded both the 
issue of the reopened claim and the tinnitus issue to the RO 
for additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that the veteran's current 
bilateral hearing loss and tinnitus were first clinically 
manifest many years after his discharge from active service 
in January 1956; there is no competent evidence showing that 
his bilateral hearing loss and tinnitus are related to 
disease or injury in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).

2.  Tinnitus is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the RO decision in June 2003, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notices sent to the veteran in May 2003 and 
December 2003, the RO advised the veteran of what was 
required to prevail on his claims for service connection, 
what specifically VA had done and would do to assist in the 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any evidence that he would like it to 
consider relevant to his claims.  

Further, the veteran was provided with a copy of the rating 
decision dated in June 2003 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in 
November 2003 and the supplemental statements of the case 
issued in March 2004 and August 2005.  The statement of the 
case and the August 2005 supplemental statement of the case 
also contained the regulations promulgated in light of the 
VCAA and the United States Code cites relevant to the VCAA.  
Further, the statement of the case and supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notices, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claims and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a video conference hearing before 
the undersigned in June 2004.  The veteran has not identified 
any private or VA medical treatment records for the RO to 
obtain on his behalf, or any additionally available evidence 
for consideration in his appeal.  VA has conducted necessary 
medical inquiry in an effort to substantiate the claims.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
audiological examination in June 2005, specifically to 
evaluate the current nature and etiology of the veteran's 
hearing loss and tinnitus.  The Board thus finds that VA has 
done everything reasonably possible to assist the veteran.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claims of Service Connection for Hearing Loss 
and Tinnitus

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

B.  Factual Background

A review of the record shows that the veteran served on 
active duty in the Navy from February 1952 to January 1956.  
He was stationed aboard the USS HECTOR during his period of 
service.  His service medical records show that at the time 
of his enlistment physical examination in February 1952, he 
was clinically evaluated as normal.  His hearing was 15/15 
for whispered and spoken voice, in both ears.  Thereafter, 
throughout service, there were no complaints or clinical 
findings of hearing loss, although he was treated for otitis 
externa in July 1952.  At the time of his separation physical 
examination in January 1956, the veteran was clinically 
evaluated as normal.  His hearing was 15/15 for whispered and 
spoken voice, in both ears. 

Post-service, a VA examination in August 1977 showed a 
diagnosis of mild high frequency sensorineural hearing loss.  
An audiological evaluation at that time indicated the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, and 4,000 Hertz:  30, 20, 15, and 35 in the right ear, 
and 20, 20, 20, and 40 in the left ear.  The speech 
recognition score, per the Maryland CNC word list, was 96 
percent in the right ear and 100 percent in the left ear.  On 
a VA examination in October 1977, the veteran complained of a 
hearing problem.  

Private medical records include a treatment record, dated in 
March 2003, in which a private physician related that the 
veteran had hearing problems, which the veteran himself had 
related to noise exposure in the military.  Records of a 
private audiologist, dated in May and June 2003, indicate 
that the veteran had severe, possible mixed (probable 
sensorineural) hearing loss in both ears.  He had speech 
discrimination scores of 56 percent in the right ear and 76 
percent in the left ear, as shown by audiometric evaluation 
results.  The audiologist also noted that an air-bone gap was 
present, possibly due to some minor malingering, and that it 
was possible that the tinnitus that the veteran was 
experiencing may have been aggravated by this alleged air-
bone gap, although there was no test to measure or confirm 
this.

In December 2003, the veteran submitted a statement from a 
fellow serviceman, who indicated that he served with the 
veteran on board a ship during service and could attest to 
the fact that the veteran was an ammunition loader in 
addition to his other duties. 

In various statements and at the time of a hearing in June 
2004, the veteran asserted that he was exposed to loud noises 
during battle drills as a loader of guns aboard ship in 
service, that he did not wear hearing protection during 
service, and that his doctors have indicated that his hearing 
loss might be related to activities during service.  At the 
hearing, the veteran submitted a report obtained via the 
Internet on the topic of the history of the ship aboard which 
he served, which indicated that it was a repair ship that 
also contained a number of armaments.  With one of his 
statements, the veteran submitted a copy of a medical article 
relative to tinnitus and its causes.  

In June 2005, the veteran underwent a VA examination.  He 
reported that although he served aboard a Navy ship as a 
clerk, his general quarters were located next to a five-inch 
gun.  He stated that he was a loader for the gun, and that 
ear protection was not provided.  He denied significant non-
military noise exposure other than periodic deer and bird 
hunting.  He indicated that he did not use ear protection 
when engaging in recreational shooting.  He reported a long 
history of bilateral progressive hearing loss (for at least 
30 years) and recurrent tinnitus.  The veteran underwent an 
audiogram, the findings of which were not furnished in the 
examination report, and the examining physician commented 
that the audiogram revealed a bilateral mild to severe 
sensorineural hearing loss.  The final diagnoses were 
bilateral mild to severe sensorineural hearing loss and 
bilateral recurrent tinnitus.  Following review and comment 
of the claims file, the examining physician opined that it 
was less likely than not that current hearing loss and 
tinnitus were related to military noise exposure/acoustic 
trauma.  The examining physician further opined that the 
veteran's otitis externa, which he had during service and for 
which he was currently service-connected, was unrelated to 
his current hearing loss and tinnitus.  He found that the 
most likely etiology of current hearing loss and tinnitus was 
presbycusis.  

C.  Analysis

In support of his claims, the veteran has submitted 
statements and testified to the effect that he was exposed to 
acoustic trauma during service.  He has furnished a statement 
of a fellow serviceman, attesting to the fact that the 
veteran served as a gun loader aboard their ship.  The 
veteran has also submitted a medical article, indicating the 
most common cause of tinnitus (i.e., loud noise).  

However, based on a careful review of the record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of service connection for hearing loss and 
tinnitus.  Pertinent medical evidence shows that the veteran 
is currently diagnosed with bilateral hearing loss and 
tinnitus.  These disabilities, however, were initially 
manifest many years after his discharge from service in 
January 1956.  Moreover, there is no competent evidence 
showing that, in the veteran's case, his bilateral hearing 
loss and tinnitus are related to active service.  A VA 
medical opinion, with rationale, obtained in June 2005 found 
it less than likely that an association existed between the 
veteran's bilateral hearing loss and tinnitus on the one 
hand, and his period of active service on the other hand.  
There is not another medical opinion of record, which has 
considered the veteran's own circumstances and medical 
history, to contradict this finding.  

The veteran's own assertion that his hearing loss and 
tinnitus are attributable to his period of service lacks 
probative value, because he is a lay person and not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral hearing loss and 
tinnitus became manifest years after his service discharge 
and has not been medically linked to service.  As the 
preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it remanded this case to the RO in May 
2005 to obtain a VA examination to ascertain the current 
existence, nature, and etiology of the hearing loss.  As part 
of that examination an audiological evaluation was conducted, 
but the auditory thresholds identified in various specified 
frequencies and speech recognition results were not reflected 
on the examination report in the claims file.  Thus, there is 
no objective evidence in the record to indicate clearly 
whether the veteran's current hearing impairment actually 
meets the standards under 38 C.F.R. § 3.385 for consideration 
as a disability for VA purposes.  The Board finds that to 
remand this case to obtain a copy of the audiogram results 
would be pointless, particularly given the etiological 
opinion that was unfavorable to the veteran.  Even assuming 
that the results of the audiogram show in an objective manner 
that the veteran currently meets the standards of a hearing 
disability under VA law, such evidence would not change the 
outcome of this case.  For all intents and purposes, the 
Board has already assumed, albeit without current objective 
evidence, that the veteran meets the regulatory standard, and 
denied the hearing loss claim on the basis that there was no 
medical evidence of a nexus between current hearing loss 
disability and in-service disease or injury.  Therefore, it 
is not prejudicial to the veteran and his hearing loss claim 
that the June 2005 audiogram report was not obtained for 
inclusion in the claims folder.  




ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


